Colt, J.
Condonation, when relied on as a bar to an application for a divorce, implies some knowledge of the offence committed, and some degree of belief in its existence. When sufficient grounds for the inference are presented in the facts proved in their ordinary effect upon the mind, such knowledge is presumed. Anon. 6 Mass. 147. But forgiveness of one act is not forgiveness of other acts of which the forgiving party had neither knowledge nor reasonable ground of belief; nor does readiness to forgive a single offence imply willingness to forgive a life of profligacy. Whether the condonation in any given case is to be confined to one or more acts, or is to have a broader effect so as to include all past offences, is a question to be decided by the language and conduct of the parties, in view of the facts then known or reasonably suspected by the forgiving party. Durant v. Durant, 1 Hagg. Eccl. 733. D’Aguilar v. D’Aguilar, 1 Hagg. Eccl. 773, 786. It is not necessary, when the terms of the condonat'on indicate an intention to forgive, *425without inquiry, all previous injury, that there should he actual knowledge of each distinct offence; it is enough if full forgiveness is granted upon well founded belief. Keats v. Keats, 1 Sw. & Tr. 334, 346.
In the case at bar, the libellant knew that her husband had been unfaithful. Upon her discovery of a venereal disease contracted by him, he admitted to her in general terms his want of fidelity. It does not appear that she made inquiries as to particulars of time, place or person with whom the offence was committed; nor does it appear that he refused to disclose how long his unfaithfulness had continued, or of how many acts it consisted. It is not claimed that any falsehood or concealment was practised upon her after the discovery.
There is some evidence in all this that the wife, taking for granted the worst kind and degree of unfaithfulness in her husband, and forbearing to inquire into its details or extent, chose at once to forgive it all. When the knowledge of the adultery is general, and not of any particular act, and the forgiveness is general, it cannot be applied to any one act more than to all.
The justice of this court before whom the case was tried found as a fact that there had been a condonation by the wife of the adultery charged- in her libel, and that she was not entitled to a divorce. There was evidence sufficient to warrant this finding. Exceptions overruled.